Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claims 1, 3-9 and 13-21 are allowable. Claims 2 and 10-12 previously withdrawn from consideration as a result of a restriction requirement, include  all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement amongst inventions, as set forth in the Office action mailed on 12/15/21, is hereby withdrawn and claims 2 and 10-12 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linda M. Sivik on 08/24/22.
The application has been amended as follows: 
Claim 1, at the end of the claim, insert ---
and wherein a ratio of the polyvalent metal salt to metal complex is from about 1:10 or from about  1:100 or from about 10:1, by total weight of the composition.---
Claim 21, at the end of the claim, insert ---
and wherein a ratio of the polyvalent metal salt to metal complex is from about 1:10 or from about  1:100 or from about 10:1, by total weight of the composition.---
Claim 2, at the end of the claim, insert ---
and wherein a ratio of the polyvalent metal salt to metal complex is from about 1:10 or from about  1:100 or from about 10:1, by total weight of the composition.---
Claim 5, line 2, delete “ (or 1-hydroxy-2-pyridinethione salt)”
Claims 6-8 have been cancelled.
Claim 2, line 14, after R19, insert --- R20 ---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record by Schwartz et al. does not disclose, teach or suggest the claimed invention. Instant specification demonstrates in Table 2, a surprising data wherein, by combining zinc pyrithione  with inclusion of the zinc cysteamine complex completely counters the impact of the oleic acid and is advantageous for retention of soluble pyrithione in a sebum-like oxidative environment. The claimed invention is therefore distinguished from prior art of record and is novel and useful.
Claims 1-5 and 9-21 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612